               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JASON WARD                                                              PLAINTIFF

v.                                               CAUSE NO. 1:17CV331-LG-RHW

AETNA LIFE INSURANCE
COMPANY                                                               DEFENDANT

         MEMORANDUM OPINION AND ORDER CONCERNING
      THE PARTIES’ CROSS-MOTIONS FOR SUMMARY JUDGMENT

      BEFORE THE COURT are the [21] Motion for Summary Judgment filed by

the defendant, Aetna Life Insurance Company, and the [23] Motion for Summary

Judgment filed by the plaintiff, Jason Ward, in this lawsuit concerning the denial of

long-term disability benefits under a plan governed by ERISA. The parties fully

briefed Aetna’s Motion, but Ward did not file a reply in support of his Motion. After

reviewing the submissions of the parties, the record in this matter, and the

applicable law, the Court finds that Aetna’s Motion should be granted, and Ward’s

Motion should be denied.

                                   BACKGROUND

      Aetna issued a group plan (policy number GP-737331-GID) that provided

long-term disability insurance to eligible employees of Pacific Architects and

Engineers Incorporated (hereafter “PAE”) effective January 1, 2015. (Admin. R. 91,

ECF No. 14-1.) The plan’s booklet-certificate1 notifies employees that they must

enroll in the long-term disability plan within thirty-one days of their eligibility date.

(Id. at 95.) Employees who do not enroll within thirty-one days of eligibility are

1
 The booklet-certificate states that it is part of the plan. (Administrative R. 90, 92,
ECF No. 14.) Ward admits that he received the booklet-certificate. (Pl.’s Mem. 9
n.4, ECF No. 24.)
required to submit evidence of good health satisfactory to Aetna at their own

expense to obtain coverage. (Id.) The plan grants Aetna discretion to determine

whether an employee’s claim for benefits should be granted, and Aetna is

responsible for paying any valid claims.

      Jason Ward was diagnosed with renal cell carcinoma in November 2012 and

underwent a right robotic nephrectomy on December 26, 2012. (Administrative R.

786, ECF No. 14.) On December 15, 2014, PAE hired Ward to work as an electrical

engineer. (Id. at 1841.) Ward became eligible for long-term disability coverage

when he was hired, but he did not enroll in the long-term disability plan within

thirty-one days of eligibility. (Id. at 449.) An August 18, 2015 CT-scan revealed a

nodule on Ward’s right lung. (Id. at 786.) Ward’s physicians recommended a six-

month follow-up CT-scan. (Id.) Ward attempted to enroll in the long-term

disability plan for the plan period beginning January 1, 2016. (Id. at 449.) On

February 19, 2016, Ward’s follow-up CT-scan revealed that Ward had an additional

nodule on his right lung, so Ward traveled to M.D. Anderson for treatment

recommendations. (Id. at 786.) At M.D. Anderson, physicians diagnosed Ward with

metastatic renal cell carcinoma; thus, his physicians had determined that the

cancer had spread from his kidney to his lung. (Id. at 803-04.)

      On March 17, 2016, Ward filed a claim with Aetna for short-term disability,

which was ultimately granted. (Id. at 121, 211.) Ward then sought long-term

disability benefits, but Aetna denied Ward’s claim because he did not submit an

evidence of insurability form demonstrating good health when he enrolled in the

long-term disability insurance plan. (Id. at 291.) Ward appealed the denial of his
                                           -2-
claim, asserting that he was told in writing that he had coverage. He also noted

that long-term disability insurance premiums had been deducted from his

paychecks.2 (Id. at 1759.) Aetna denied Ward’s appeal, and he filed this lawsuit

asserting claims for equitable relief pursuant to 29 U.S.C. § 1132(a)(3) and long-

term disability benefits pursuant to 29 U.S.C. § 1132(a)(1)(B). The parties have

filed cross-motions for summary judgment.

                                   DISCUSSION

I. STANDARD OF REVIEW

      “[W]hen an administrator has discretionary authority with respect to the

decision at issue, the standard of review should be one of abuse of discretion.”

White v. Life Ins. Co. of N. Am., 892 F.3d 762, 767 (5th Cir. 2018) (quoting Conn.

Gen. Life Ins. Co. v. Humble Surgical Hosp., LLC, 878 F.3d 478, 483 (5th Cir.

2017)). “If the plan administrator’s interpretation is legally correct, then no abuse

of discretion has occurred, and the analysis ends.” Owens v. W. & S. Life Ins. Co.,

717 F. App’x 412, 416 (5th Cir. 2018). However, if the plan interpretation is “not

legally sound, we then move on to step two and determine whether the

interpretation itself constitutes an abuse of discretion.” Id. “Only upon reaching

this second step must the court weigh as a factor whether the administrator

operated under a conflict of interest.” Stone v. UNOCAL Termination Allowance

Plan, 570 F.3d 252, 257 (5th Cir. 2009); see also Gomez v. Ericsson, Inc., 828 F.3d

367, 374 n.5 (5th Cir. 2016). A court must “give deference to the decision of the plan

2
  Ward concedes that Aetna instructed him to seek reimbursement of the premiums
from PAE after it denied his claim. (Pl.’s Mem. 4, ECF No. 24.)
                                          -3-
administrator and may not substitute its judgment for the decision of the fiduciary.”

Killen v. Reliance Standard Life Ins. Co., 776 F.3d 303, 307 (5th Cir. 2015) (citing

1A Couch on Ins. § 7:59 (3d ed. 2014)).

II. WHETHER AETNA’S PLAN INTERPRETATION IS LEGALLY
CORRECT

      “In determining whether an ERISA determination is legally correct, we

consider: ‘(1) whether the administrator has given the plan a uniform construction,

(2) whether the interpretation is consistent with a fair reading of the plan, and (3)

any unanticipated costs resulting from different interpretations of the plan.’”

Gomez, 828 F.3d at 373-74 (quoting Stone, 570 F.3d at 258). Ward has not argued

that Aetna failed to give the plan a uniform construction or that there are any

unanticipated costs resulting from the differing plan interpretations, so it is not

necessary to discuss the first and third factors. Therefore, the Court must only

address whether Aetna’s interpretation of the plan is consistent with a fair reading

of the plan.

      “Eligibility for benefits under any ERISA plan is governed in the first

instance by the plain meaning of the plan language.” Acosta v. Bank of La., 88 F.

App’x 688, 690 (5th Cir. 2004) (citing Threadgill v. Prudential Secs. Grp., Inc., 145

F.3d 286, 292 (5th Cir. 1998)). Thus, “[w]hen interpreting plan provisions, we

interpret the contract language in an ordinary and popular sense as would a person

of average intelligence and experience, such that the language is given its generally

accepted meaning if there is one.” White v. St. Luke’s Episcopal Health Sys., 317 F.

App’x 390, 393 (5th Cir. 2009).

                                          -4-
      Under the heading “How and When to Enroll,” the plan’s booklet-certificate

provides:

      Enrollment
      You will be provided with plan benefit and enrollment information
      when you first become eligible to enroll. You will need to enroll in a
      manner determined by Aetna and your employer. To complete the
      enrollment process, you will need to provide all requested information
      including any evidence of good health. You will also need to agree to
      make required contributions for any contributory coverage. Your
      employer will determine the amount of your plan contributions, and
      will advise you of the required amount. Your contributions will be
      deducted from your pay. Remember plan contributions are subject to
      change.
      You will need to enroll within 31 days of your eligibility date.

      Evidence of Good Health (GR-9N-29-015-03)
      You must provide evidence of good health that is satisfactory to Aetna
      if:
          § You request to enroll more than 31 days after your eligibility
             date.
          § You request to reinstate coverage that ended because you
             voluntarily stopped your coverage or you did not make the
             required contributions.
      If you are required to submit evidence of good health, you must furnish
      all such evidence at your own expense.

(Administrative R. 96, ECF No. 14). The parties do not dispute that: (1) Ward

asked to enroll in the plan more than thirty-one days after his eligibility date, and

(2) Ward did not attempt to provide evidence of good health. However, Ward argues

that the Enrollment and Evidence of Good Health provisions in the booklet-

certificate are ambiguous and that the ambiguous provisions should be interpreted

in favor of Ward pursuant to the doctrine of contra proferentum.

      “[W]hen a plan administrator is given broad discretion to interpret a plan, it

has the power to resolve ambiguities.” Porter v. Lowe’s Cos., Inc.’s Bus. Travel Acc.


                                          -5-
Ins. Plan, 731 F.3d 360, 365 (5th Cir. 2013). Therefore, the doctrine of contra

proferentum does not apply in the present case. Furthermore, even if the doctrine

of contra proferentum applied, the Enrollment and Evidence of Good Health

provisions plainly and unambiguously provide that employees who enroll in the

long-term disability plan are required to provide evidence of good health to obtain

coverage. Therefore, Aetna’s plan interpretation is legally correct.

III. AETNA’S CONFLICT OF INTEREST

      The parties do not dispute that Aetna has a structural conflict of interest,

because it makes benefits determinations and funds the benefit plan. Ward argues

that Aetna’s conflict of interest should weigh heavily in the Court’s consideration,

because he contends that Aetna’s decision was procedurally unreasonable.

According to Ward, claim notes indicate that PAE and Aetna employees were

themselves unsure about the applicability of the Evidence of Good Health provision

in the plan and one Aetna employee referred to the decision to deny him coverage as

a business decision. As explained previously, it is not necessary to consider the

effect of a conflict of interest, because Aetna’s plan interpretation was legally

correct. See Stone, 570 F.3d at 257.

       Even if Aetna’s conflict were a factor to consider in the present case, there is

no indication that Aetna’s decision was procedurally unreasonable. To determine

whether a plan administrator’s decision is procedurally unreasonable, courts

consider “whether the method by which [the plan administrator] made the decision

was unreasonable.” Schexnayder v. Hartford Life & Acc. Ins. Co., 600 F.3d 465,

469-71 (5th Cir. 2010). Examples of procedural unreasonableness include: (1) an
                                           -6-
insurer’s failure to address the Social Security Administration’s (SSA)

determination that the plaintiff was disabled, Id. at 471; (2) an insurer’s decision to

ignore an SSA finding even though it asked the plaintiff to file a SSA petition,

Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 118 (2008); and (3) an insurer’s failure to

consider a doctor’s report that was contrary to its decision, White, 892 F.3d at 768.

In the present case, Aetna used a reasonable method of decision-making because it

merely applied the undisputed facts to the clear plan language.

IV. WAIVER AND ESTOPPEL

       Ward argues that he is entitled to coverage because Aetna misrepresented

that he had long-term disability coverage in a May 18, 2017 Benefit Summary. He

also argues that premiums were deducted from his paychecks for long-term

disability coverage and that he was not informed that he did not have coverage

until after he filed a claim.

       Fifth Circuit “caselaw defines waiver as ‘a voluntary or intentional

relinquishment of a known right.’” High v. E-Sys. Inc., 459 F.3d 573, 581 (5th Cir.

2006) (quoting Pitts v. Am. Sec. Life Ins. Co., 931 F.2d 351, 357 (5th Cir.1991)).

Courts view waiver claims as legal questions that stem from the common law rather

than ERISA; thus, courts are permitted to consider evidence outside the

administrative record when considering waiver claims. Hargis v. Idacorp Energy

L.P., No. H-04-1692, 2005 WL 6456898, at *7 (S.D. Tex. Oct. 26, 2005); see also

Pitts, 931 F.2d at 357 (applying common law to address ERISA waiver claim).

Ward is asserting that Aetna waived its right to deny coverage by accepting



                                          -7-
premiums and by failing to notify him that coverage was not in effect. Aetna’s

employee Danielle M. Spears has provided the following testimony via affidavit:

      2. During the relevant time period, Aetna employed an aggregate
      billing method with respect to collecting group premiums for PAE’s
      account on long-term disability (“LTD”) coverage under Group Policy
      No. GP-737331 (the “Policy”).
      3. Under the aggregate billing method, Aetna sends an invoice to PAE
      for all of the covered employees to be paid in one lump sum. The
      invoice does not include a list of each insured employee and the
      amounts due per individual.
      4. The amount of each invoice is based on the last payment received
      and processed through the billing system, or, for the first invoice,
      based on either a census provided at the time of the sale, or based upon
      information in the underwriting proposal at the time of sale. The
      employer could revise the invoice to change the number of employees
      covered.
      5. With this billing method, the employer provides a summary of the
      number of lives and volume by coverages (“summary data”). During
      the 2016 Plan year, PAE provided summary data to Aetna without
      providing information at the individual employee level. As a result,
      Aetna did not know what amount in premiums was being paid for
      which employee. Moreover, under this billing method or otherwise,
      Aetna does not independently validate eligibility or enrollment for
      individual employees. Rather, this information is maintained by the
      policyholder.

(Def.’s Mot., Ex. B, ECF No. 21-2.) Furthermore, the plan language provides that

PAE was responsible for enrollment and collection of premiums, and the claim notes

reveal that, after Ward submitted his claim, Aetna contacted PAE to obtain

information regarding Ward’s attempted enrollment in the plan. (See

Administrative R. 77, 444-50.) Since Aetna was unaware that Ward had attempted

to enroll in the plan, that PAE was deducting premiums from his paychecks, and

that Ward had not submitted evidence of good health, Aetna did not intentionally

and voluntarily waive its right to deny coverage. See Hargis, 2005 WL 6456898, at

*7 (holding that an insurer could not have acted intentionally where it had no
                                        -8-
knowledge that it was accepting premiums from the plaintiff). As a result, Ward’s

waiver claim is without merit.

      As for estoppel, the Fifth Circuit has explained, “To establish an ERISA-

estoppel claim, the plaintiff must establish: (1) a material misrepresentation; (2)

reasonable and detrimental reliance upon the representation; and (3) extraordinary

circumstances.” Mello v. Sara Lee Corp., 431 F.3d 440, 444-45 (5th Cir. 2005). A

“party’s reliance can seldom, if ever, be reasonable or justifiable if it is inconsistent

with the clear and unambiguous terms of plan documents available to or furnished

to the party.” High, 459 F.3d at 580 (quoting Sprague v. GMC, 133 F.3d 388, 404

(6th Cir. 1998)).

          Ward appears to assert that Aetna should be estopped from denying

coverage because it represented that he had enrolled in the long-term disability

insurance plan in a May 18, 2017 Benefit Summary. However, the Benefit

Summary contains information concerning Ward’s coverage elections for numerous

types of employee benefits, including insurance benefits provided by insurers

unaffiliated with Aetna, and information on the Summary indicates that it was

prepared by an entity called Businesssolver, Inc., not Aetna. Thus, even if the

statements in the Summary could be considered misrepresentations, the Summary

was not prepared by Aetna and the misrepresentations were not made by Aetna.

(Administrative R. 1788-89, ECF No. 14-1.) In addition, the Benefit Summary

states:

      This entire benefit summary is reflective of benefits information
      contained within the Businessolver, Inc. database on the date this
      information is being displayed. This information is not intended to be
                                           -9-
      an all[-]inclusive or exhaustive list of benefit information.
      Modifications, deletions, and additions to coverage are not immediately
      effective upon submission. Please contact your Benefits Administrator
      with questions.

(Id. at 1790.) Due to this disclaimer, Ward’s reliance on the statements in the

Summary was not reasonable. Finally, Ward’s reliance was unreasonable because

it was not consistent with the plain, unambiguous language of the plan. As a

result, Ward’s estoppel claim is also without merit.

V. BREACH OF FIDUCIARY DUTY

      Ward has attempted to file a claim pursuant to 29 U.S.C. § 1132(a)(3), by

asserting that Aetna breached its fiduciary duty “by not informing him of all its

policy provisions.” (Pl.’s Mem. 17, ECF No. 24.) Because Aetna’s denial of coverage

letters referenced an evidence of insurability form and neither Aetna nor PAE gave

Ward the form, he claims that Aetna breached its fiduciary duty to notify him of the

plan’s requirements.

      The Fifth Circuit has held that claimants cannot simultaneously pursue

claims for benefits pursuant to 29 U.S.C. § 1132(a)(1)(B) and 29 U.S.C. § 1132(a)(3).

Innova Hosp. San Antonio, Ltd. P’ship v. Blue Cross & Blue Shield of Ga., Inc., 892

F.3d 719, 733 (5th Cir. 2018). Therefore, when a claimant has an adequate

mechanism for obtaining monetary relief under § 1132(a)(1)(B), the claimant’s §

1132(a)(3) claim must be dismissed even when the claimant does not prevail on his

§ 1132(a)(1)(B) claim. Id.

      Ward’s breach of fiduciary duty claim is duplicative of his § 1132(a)(1)(B)

claim, because both causes of action are claims for monetary benefits under the

                                         -10-
plan. Therefore, Ward’s breach of fiduciary duty claim must be dismissed.

Nevertheless, even if Ward’s fiduciary duty claim could proceed to the merits, the

claim must be denied because Aetna clearly informed Ward through the plan

language that evidence of good health was required. Ward’s assertion that it was

unclear what type of evidence of good health would have been enough — whether a

completed evidence of insurability form or otherwise — does not support his claim

because Ward admits that he did not attempt to provide any evidence of good

health. See Blum v. Spectrum Restaurant Grp., 261 F. Supp. 2d 697, 712 (E.D. Tex.

2003) (holding that there is no need to determine what constitutes “evidence of good

health” where the claimant did not attempt to provide evidence of good health).

Furthermore, the plan provides that PAE, not Aetna, was responsible for gathering

the information Aetna needed to enroll employees. (Administrative R. 77, ECF No.

14.) Therefore, Ward’s breach of fiduciary duty claim must be dismissed.

                                  CONCLUSION

      The Court has considered all the parties’ arguments. Those not specifically

addressed would not have changed the outcome. Although the Court is sympathetic

to Ward’s circumstances and is disappointed in the way his attempted plan

enrollment was handled, the Court cannot grant relief that is unavailable under the

plan and ERISA.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [21] Motion

for Summary Judgment filed by the defendant, Aetna Life Insurance Company, is

GRANTED and the [23] Motion for Summary Judgment filed by the plaintiff,



                                        -11-
Jason Ward, is DENIED. The claims Jason Ward filed against Aetna are hereby

DISMISSED WITH PREJUDICE.

     SO ORDERED AND ADJUDGED this the 20th day of December, 2018.




                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                     -12-
